Title: From James Madison to James Barbour, 10 February 1826
From: Madison, James
To: Barbour, James


        
          Dr Sir
          Montpr. Feby 10. 1826
        
        Col: McKenney supposing that the favorable opinion I formed of him during my long residence in Washington may corroborate the confidence & friendly dispositions he flatters himself you have derived from a more

temporary acquaintance, I can not refuse him the justice of saying that I always regarded him as a very intelligent upright & patriotic Citizen: and that his official conduct was understood to correspond with his private character. With great esteem & respect
        
          J. M
        
      